Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the device using at least two valves, does not reasonably provide enablement for the device only using at least one valve.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The features "at least one valve" of claims 1, 16, and 35 lacks support in the description. It is clear from the description that at least two valves are essential for the device to function. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty et al (2007/0142700).
Fogarty et al discloses: An inflatable penile prosthesis comprising: a reservoir configured to hold fluid (figure 1, feature 1); an inflatable member (figure 1, features 5a and 5b); and a pump assembly (figure 1, features 3 and 4) configured to transfer fluid from the reservoir to the inflatable member, the pump assembly comprising a pump bulb (figure 1, feature 3), at least one valve (figure 12c and d), an entry tube configured to provide the fluid to the at least one valve (figures 12 c and d; top right and bottom left conduits), and an exit tube (figures 12 c and d, top left and bottom right) configured to send the fluid from the at least one valve, the pump bulb being configured to transfer the fluid from the reservoir, through the at least one valve, and to the inflatable member in response to the pump bulb being compressed, the at least one valve comprising: an entry tube interface configured to attach to the entry tube and defining an entry passageway (figures 12a-j); an entry portion adjacent to the entry tube interface, the entry portion being circular about a longitudinal entry portion axis and defining an entry portion passageway, the longitudinal entry portion axis being parallel to a direction from 

Claims 2-3, 6-8 and 17-18 are taught by Fogarty et al (see paragraphs [0104]-[0108]).

Further with respect to claims 4-5 and 19, these are inherently disclosed in Fogarty et al (Figures 12d and 12j) where the guides can be seen evenly distributed around the inside of the valve housing and with varying numbers of guides. 



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim s 9-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al in view of Henkel et al (2002/0082473).
Fogarty et al discloses the claimed device except for teaching the poppet valves having a particular shape.  Henkel et al discloses a similar penile prosthesis where the poppet valves having different shapes (see Figures).  Therefore a modification of Fogarty et al such that the poppet valves use any well known shape, as taught by Henkel et al, would have been obvious to one skilled in the art since this would have been the mere substitution of one well known poppet shape for another.  Further to use any well known shape that would work best for the intended use would have been obvious since this would allow for one to optimize the movement of the poppet within the valve housing as needed.  Also the courts have shown (MPEP 2144.04(IV)B) a change in shape is a routine expedient and obvious to one of ordinary skill in the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791